UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4639


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MARVIN RASHAD THOMPSON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Louise W. Flanagan, District Judge. (7:18-cr-00113-FL-1)


Submitted: May 26, 2020                                            Decided: June 5, 2020


Before MOTZ, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Stephen C. Gordon, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marvin Rashad Thompson pled guilty, pursuant to a plea agreement, to access

device fraud, in violation of 18 U.S.C. § 1029(a)(1) (2018), and the district court sentenced

him to 37 months’ imprisonment, the top of his advisory Sentencing Guidelines range. On

appeal, counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious grounds for appeal but questioning the substantive

reasonableness of Thompson’s sentence. Thompson was informed of his right to file a pro

se supplemental brief, but he has not done so. The Government moves to dismiss the appeal

pursuant to the appellate waiver in Thompson’s plea agreement. We affirm in part and

dismiss in part.

       We review the validity of an appellate waiver de novo and “will enforce the waiver

if it is valid and the issue appealed is within the scope of the waiver.” United States v.

Adams, 814 F.3d 178, 182 (4th Cir. 2016). A waiver is valid if it is “knowing and

voluntary.” Id. To determine whether a waiver is knowing and voluntary, “we consider

the totality of the circumstances, including the experience and conduct of the defendant,

his educational background, and his knowledge of the plea agreement and its terms.”

United States v. McCoy, 895 F.3d 358, 362 (4th Cir.) (internal quotation marks omitted),

cert. denied, 139 S. Ct. 494 (2018). Generally, “if a district court questions a defendant

regarding the waiver of appellate rights during the [Fed. R. Crim. P. 11] colloquy and the

record indicates that the defendant understood the full significance of the waiver, the

waiver is valid.” Id. (internal quotation marks omitted).



                                             2
       Our review of the record confirms that Thompson knowingly and voluntarily

waived his right to appeal, with limited exceptions not applicable here. We therefore

conclude that the waiver is valid and enforceable and that the issue counsel raises falls

squarely within the scope of the waiver.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no potentially meritorious issues outside the scope of Thompson’s valid appellate

waiver. We therefore grant the Government’s motion to dismiss in part and dismiss the

appeal as to all issues within the scope of the waiver. We otherwise affirm. This court

requires that counsel inform Thompson, in writing, of the right to petition the Supreme

Court of the United States for further review. If Thompson requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation. Counsel’s motion must state that a copy

thereof was served on Thompson.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                     AFFIRMED IN PART,
                                                                     DISMISSED IN PART




                                             3